Dissenting Opinion by
Judge Craig:
We cannot overlook the point that Pa. Const, art. Y, §10 (c), as adopted by the citizens of the Com.rn.on-wealth to invest the Supreme Court with the power of governance over the conduct of all courts, concludes by stating :
All laws shall be suspended to the extent that they are inconsistent with rules prescribed under these provisions.
That sentence makes clear that legislation relating to municipal solicitors, as part of the class of all public officials, is not barred except as it may conflict with judicial rules of legal ethics. Although the exclusive aspects of the judicial power may be, as the majority *249opinion says, “a matter of fundamental law not necessary to be recorded in the State Constitution,” if there is recorded in the constitution a provision that consistent laws may co-exist with judicial rules, that provision must be recognized.
The financial disclosure provisions of the Ethics Act do not conflict with the provisions of the Code of Professional Responsibility which require attorneys to declare and eschew conflicts of interest. The financial disclosure provisions of the statute implement the canons of ethics in a consistent way. Public disclosure of solicitors’ interests would serve to inform the public, who have the right to know when bias might sway a solicitor’s official advice, the importance of which has been rightly recognized in the majority opinion here.
Most solicitors are conscientious about preventing conflicts of interest, as are most other public officers and employees. A law which requires disclosure by legislators, who act collectively, and by administrators, who act ministerially, appropriately may also require like disclosure by solicitors, who act individually to render opinions which significantly affect determinations by public agencies.
Wajert v. State Ethics Commission, Pa. , 420 A.2d 439 (1980) is distinguishable. Application of the Ethics Act to shut the door of a court against the practice of law therein by an attorney is clearly in conflict with the actual judicial action which explicitly provided for the admission of that very attorney to practice before that court.
However, until the Supreme Court makes express provision for financial disclosure by solicitors, the Ethics Act disclosure requirement is not inconsistent and therefore is not ousted by the governing provision of the constitution.